EXHIBIT 99.2 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited) September 30 December 31 2009 2008 A S S E T S CURRENT Cash and cash equivalents $ 14,600,154 $ 14,178,399 Short-term investments 2,356,661 2,880,094 Accounts receivable 1,220 20,797 Prepaid expenses 429,358 49,010 Note receivable (see Note) - 99,935 17,387,393 17,228,235 INVESTMENTS (see Note) 295,626 292,427 $ 17,683,019 $ 17,520,662 L I A B I L I T I E S CURRENT Accounts payable and accrued liabilities $ 301,749 $ 121,181 Income taxes payable 1,118,585 839,565 1,420,334 960,746 DEFERRED GAIN - 42,050 1,420,334 1,002,796 S H A R E H O L D E R S'E Q U I T Y CAPITAL STOCK 2,830,765 2,830,765 CONTRIBUTED SURPLUS 59,411 59,411 RETAINED EARNINGS 13,372,509 13,627,690 16,262,685 16,517,866 $ 17,683,019 $ 17,520,662 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF RETAINED EARNINGS (Unaudited) Nine Months ended September 30 Three Months ended September 30 2009 2008 2009 2008 Balance, beginning of period $ 13,627,690 $ 13,285,290 $ 13,391,272 $ 13,357,269 Excess of cost of shares purchased for cancellation over stated value - (4,963 ) - - 13,627,690 13,280,327 13,391,272 13,357,269 Net earnings (loss) for the period (255,181 ) 9,131 (18,763 ) (67,811 ) Balance, end of period $ 13,372,509 $ 13,289,458 $ 13,372,509 $ 13,289,458 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Nine Months ended September 30 Three Months ended September 30 2009 2008 2009 2008 REVENUE Interest income $ 87,214 $ 271,731 $ 23,814 $ 88,253 Investment income (loss) 344,047 (464,263 ) 117,894 (394,787 ) 431,261 (192,532 ) 141,708 (306,534 ) EXPENSES Administrative and general 663,706 410,614 141,221 114,314 Loss (gain) on foreign exchange 1,766 (638,680 ) 777 (380,707 ) Impairment loss on note receivable 57,000 - 19,000 - 722,472 (228,066 ) 160,998 (266,393 ) EARNINGS (LOSS) FROM OPERATIONS BEFORE THE FOLLOWING (291,211 ) 35,534 (19,290 ) (40,141 ) Equity earnings (loss) of significantly influenced company 3,199 2,436 2,027 (428 ) EARNINGS (LOSS) BEFORE INCOME TAXES (288,012 ) 37,970 (17,263 ) (40,569 ) Income taxes - current 9,219 1,600 1,500 3 - future - 27,239 - 27,239 9,219 28,839 1,500 27,242 EARNINGS (LOSS) FROM CONTINUING OPERATIONS (297,231 ) 9,131 (18,763 ) (67,811 ) Deferred gain recognized on sale of former consolidated subsidiary 42,050 - - - NET EARNINGS (LOSS) FOR THE PERIOD, ALSO BEING COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD $ (255,181 ) $ 9,131 $ (18,763 ) $ (67,811 ) EARNINGS (LOSS) PER SHARE Earnings (loss) per share from continuing operations Basic and diluted $ (0.06 ) $ 0.00 $ (0.00 ) $ (0.01 ) Earnings per share from discontinued operations Basic and diluted $ 0.01 $ 0.00 $ 0.00 $ 0.00 Earnings (loss) per share Basic and diluted $ (0.05 ) $ 0.00 $ (0.00 ) $ (0.01 ) Weighted average number of common shares Basic and diluted 5,076,407 5,078,156 5,076,407 5,076,407 CONSOLIDATED MERCANTILE INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited) Nine Months ended September 30 Three Months ended September 30 2009 2008 2009 2008 CASH PROVIDED BY (USED FOR): OPERATING ACTIVITIES Earnings (loss) from continuing operations $ (297,231 ) $ 9,131 $ (18,763 ) $ (67,811 ) Unrealized (gain) loss on marketable securities (37,167 ) 100,707 (63,256 ) 139,469 Unrealized (gain) loss on foreign exchange 840 (636,292 ) 487 (389,977 ) Equity (earnings) loss of significantly influenced company (3,199 ) (2,436 ) (2,027 ) 428 Accretion interest on discounted note receivable (57,000 ) (60,000 ) (19,000 ) (20,000 ) Impairment loss on note receivable 57,000 - 19,000 - Future income taxes - 27,239 - 27,239 (336,757 ) (561,651 ) (83,559 ) (310,652 ) Change in non-cash components of working capital Decrease in accounts receivable 19,577 9,927 9,307 18,125 (Increase) decrease in prepaid expenses (380,348 ) (22,527 ) (200,379 ) 10,295 Increase (decrease) in accounts payable and accrued liabilities 180,568 (549,599 ) 181,156 18,745 Increase (decrease) in income taxes payable 279,020 (7,339 ) 28,742 (11,787 ) (237,940 ) (1,131,189 ) (64,733 ) (275,274 ) FINANCING ACTIVITIES Purchase of common shares for cancellation - (7,505 ) - - INVESTING ACTIVITIES Decrease (increase) in short-term investments 560,600 1,892,284 (47,506 ) 3,009,667 Decrease in notes receivable 99,935 832,459 - - Proceeds on redemption of shares in significantly influenced company - 59,891 - - 660,535 2,784,634 (47,506 ) 3,009,667 UNREALIZED FOREIGN EXCHANGE GAIN (LOSS) ON CASH BALANCES (840 ) 636,292 (487 ) 389,977 CHANGE IN CASH POSITION 421,755 2,282,232 (112,726 ) 3,124,370 Cash and cash equivalents, beginning of period 14,178,399 10,961,412 14,712,880 10,119,274 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 14,600,154 $ 13,243,644 $ 14,600,154 $ 13,243,644 Cash and cash equivalents consist of cash balances with banks, and investments in money market instruments. Cash and cash equivalents included in the cash flow statement are comprised of the following balance sheet amounts: Cash balances with banks $ 30,831 $ 32,236 Money market instruments 14,569,323 13,211,408 Total cash and cash equivalents $ 14,600,154 $ 13,243,644 Money market instruments consist primarily of investments in short term deposits with maturities of three months or less. Supplementary cash flow information: Income taxes paid $ 24,824 $ 62,500 $ - $ 30,000 CONSOLIDATED MERCANTILE INCORPORATED NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared by the Company in accordance with accounting principles generally accepted in Canada on a basis consistent with those followed in the most recent audited consolidated financial statements except as noted below.These unaudited interim consolidated financial statements do not include all the information and footnotes required by the generally accepted accounting principles for annual financial statements and therefore should be read in conjunction with the audited consolidated financial statements and notes included in the Company’s Annual Report for the year ended December 31, In February 2008, the CICA issued amendments to Handbook Section 1000, “Financial Statement Concepts” to clarify the criteria for recognition of an asset and the timing of expense recognition.The new requirements are effective for interim and annual financial statements relating to fiscal years beginning on or after October 1, 2008.The Company applied the amendments to Handbook Section 1000 commencing January 1, 2009.The implementation of the amendments to Handbook Section 1000 does not have any impact on the Company’s results of operations, financial position and disclosures as these amendments are clarifications on the application of Handbook Section 1000. In
